                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

In re: RICKY DEAN MARSHALL aka                       :      Chapter 13
       RICKY D. MARSHALL aka                         :      Case No. 5:17-bk-3985-RNO
       RICKY MARSHALL                                :

CAPITAL ONE AUTO FINANCE, A DIVISION                 :
OF CAPITAL ONE, N.A.                                 :
           Movant,                                   :      Motion for
           v.                                        :      Relief from Stay
RICKY DEAN MARSHALL aka                              :
RICKY D. MARSHALL aka                                :
RICKY MARSHALL                                       :
     and                                             :
CHARLES J. DEHART, III                               :
           Respondents,                              :

                          ANSWER TO MOTION OF
        CAPITAL ONE AUTO FINANCE FOR RELIEF FROM AUTOMATIC STAY

        AND NOW COMES Debtor, Ricky Dean Marshall, by and through his attorneys, Newman

Williams, P.C., and in Answer to the Motion of Capital One Auto Finance for Relief from Stay

aver:

    1. Denied. Debtor lacks sufficient information and belief as to the averments of paragraph 1

and such are therefore denied.

    2. Admitted.

    3. Admitted.

    4. Denied as stated. The loan is secured by a vehicle bearing the VIN set forth in this

paragraph.

    5. Denied. Debtor lacks sufficient information and belief as to the averments of paragraph 5

and such are therefore denied. Debtor demands proof of the assignment demonstrating Movant is a

real party-in-interest.




Case 5:17-bk-03985-RNO           Doc 43 Filed 11/11/19 Entered 11/11/19 16:33:36              Desc
                                  Main Document    Page 1 of 3
   6. Admitted in part and denied in part. The monthly payment and interest rate are admitted.

Debtor lacks sufficient information and belief as to the remaining averments of paragraph 6 and

such are therefore denied.

   7. Admitted in part and denied in part. Debtor admits he missed certain post-petition payments.

Debtor lacks sufficient information and belief as to the amount outstanding and therefore those

averments are denied.

   8. Denied. Debtor lacks sufficient information and belief as to the averments of paragraph 8

and such are therefore denied. Debtor demands proof of the retail value of the vehicle.

   9. Denied to the extent the averments of paragraph 9 constitute anything other than a statement

or conclusion of law or misplaced request for relief.

   10. Denied to the extent the averments of paragraph 10 constitute anything other than a

statement or conclusion of law or misplaced request for relief.

   11. Denied to the extent the averments of paragraph 11 constitute anything other than a

statement or conclusion of law or misplaced request for relief. Movant has not alleged grounds for

such extraordinary relief.

   12. Denied. Debtor lacks sufficient information and belief as to the averments of paragraph 12

and such are therefore denied.

       WHEREFORE, Debtor, RICKY DEAN MARSHALL, respectfully prays this Honorable

Court for an Order that the Motion of Capital One Auto Finance for Relief from Stay be denied, and

for such other and further relief as the Honorable Court deems just and appropriate.


                                              NEWMAN WILLIAMS, P.C.

                                          By: /s/ Robert J. Kidwell
                                             ROBERT J. KIDWELL, ESQUIRE
                                             Attorneys for Debtor
                                             PO Box 511, 712 Monroe Street
                                             Stroudsburg, PA 18360



Case 5:17-bk-03985-RNO           Doc 43 Filed 11/11/19 Entered 11/11/19 16:33:36              Desc
                                  Main Document    Page 2 of 3
                                   (570) 421-9090; fax (570) 424-9739
                                   rkidwell@newmanwilliams.com




Case 5:17-bk-03985-RNO   Doc 43 Filed 11/11/19 Entered 11/11/19 16:33:36   Desc
                          Main Document    Page 3 of 3
